Citation Nr: 0611345	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Entitlement to service connection for the residuals of 
myocardial infarction (MI).

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for the residuals of 
cerebrovascular accident (CVA).

6.  Entitlement to service connection for erectile 
dysfunction (ED).

7.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to May 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosed vision 
disorder.  

2.  A MI did not occur in service; and did not take place 
until many years after service.

3.  A left ear hearing loss disability was not shown in 
service; and was first noted many years after service.

4.  An arthritic disability was not shown in service; and was 
first noted many years after service.

5.  A CVA did not occur in service; and did not happen until 
many years after service.

6.  The currently diagnosed ED is not causally related to 
service.  

7.  The currently diagnosed depression is not causally 
related to service.  


CONCLUSIONS OF LAW

1.  Defective vision was not incurred or aggravated by 
military service.  38 U.S.C.A. § 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  

2.  A MI was not incurred in or aggravated during active 
military service; and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  Left ear hearing loss was not incurred in or aggravated 
during active military service; and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Arthritis was not incurred in or aggravated during active 
military service; and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

5.  A CVA was not incurred in or aggravated during active 
military service; and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

6.  ED was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  

7.  Depression was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that migratory joint pains and 
subsequent tonsillitis during service eventually led to 
rheumatic fever; and that this later caused him to suffer a 
MI and CVA.  The residual effects of his MI and CVA include 
arthritis, left ear hearing loss, ED, and depression.  As a 
preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied by virtue of letters sent to the 
appellant in August 2003 and October 2003.  

Because service connection is being denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with his claims.  Further, the RO asked 
him to submit any evidence in his possession that pertains to 
the claims.  The RO has contacted all of the medical agencies 
listed by the appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Criteria for entitlement to service connection

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., arthritis, cardiovascular disease, 
sensorineural hearing loss) which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing his symptoms are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent regulations.

Service connection for defective vision.

The veteran claims to have decreased vision.  A grant of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  The record does not support a conclusion that the 
veteran has a current disability from decreased vision, that 
is, an impairment in earning capacity as the result of the 
claimed disease or injury as set forth in 38 C.F.R. § 4.1.  
Without proof of current disability, service connection 
cannot be granted.  See Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

In this regard, the veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorder.  A June 2000 consult at Baptist Medical 
Center following his CVA noted a "left field cut" as a 
consequence of the stroke.  The evidence does not show if 
this persisted; if it did, it would be considered a 
"residual" of the CVA.  The service medical records do not 
show any complaints, findings or diagnoses regarding 
decreased vision, in particular, the May 1961 separation 
examination shows that his vision was 20/20.

Moreover, the medical evidence of record does not include any 
medical statements or opinions that relate decreased vision 
to military service.  The only evidence of record that 
suggests the existence of and/or a causal relationship 
between the veteran's claimed disability and service is the 
veteran's statements.  However, as noted, his lay assertions 
are of little probative value and do not serve to establish 
service connection.  See Espiritu.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for defective vision.

Entitlement to service connection for the residuals of MI and 
CVA, to include left ear hearing loss, arthritis, ED, and 
depression

Post service private medical records relate that in June 
1998, the veteran sustained an inferior MI and in June 2000 
he suffered a CVA.  In March 2001 he began treatment for ED.

VA outpatient records dated between January and September 
2003 include diagnoses of coronary artery disease, status 
post MI, stroke, depression, and left ear hearing loss.  
These diagnoses satisfy the first element of Hickson.

Significantly, the service medical records do not show 
complaints, findings, or diagnoses regarding a cardiovascular 
disorder, left ear hearing loss, arthritis, ED, or 
depression.  The veteran did not report any problems at the 
May 1971 examination conducted prior to his separation.  The 
blood pressure readings were 130/84.  A chest X-ray was 
within normal limits.  He had 15/15 hearing in each ear.  His 
cardiovascular, psychiatric, musculoskeletal, vascular and 
endocrine systems were considered normal.  

Further, the record does not contain a diagnosis of a 
cardiovascular disorder, arthritic condition, or hearing loss 
within one year subsequent to service discharge, let alone 
manifestations to a degree of 10 percent within that year.    

In fact, the earliest evidence of a cardiovascular disorder 
is in 1998, approximately 37 years after service discharge.  
An arthritic condition, hearing loss, ED, and depression were 
not diagnosed until 2003, some 42 years after service 
discharge.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  The 
records do not show a diagnosis of valvular heart disease or 
any medical notation of rheumatic fever effects.

More importantly, there is no medical evidence on file, which 
relates a cardiovascular disorder, an arthritic condition, 
hearing loss, ED, or depression to the veteran's period of 
active duty.  Based on review of the evidence of record, the 
Board concludes that the preponderance of such evidence is 
against entitlement to service connection for the residuals 
of MI, residuals of CVA, an arthritic condition, left ear 
hearing loss, ED, or depression.  Accordingly, the claims for 
service connection are denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for defective vision is denied.

Service connection for the residuals of MI is denied.

Service connection for left ear hearing loss is denied.

Service connection for arthritis is denied.

Service connection for the residuals of CVA is denied.

Service connection for ED is denied.

Service connection for depression is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


